PER CURIAM.
Jonathan Rommel Rice appeals from the trial court's judgment entered after a jury trial. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in refusing a request for adjournment. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).